Title: From John Adams to Robert Walsh, Jr., 5 May 1819
From: Adams, John
To: Walsh, Robert, Jr.


				
					Dear Sir
					Quincy May 5th 1819
				
				For every Man of Letters and reputation is dear to me—altho an entire stranger in Person—your name and writings have not been unknown to me—for several years—your favour of April 27th. does me honour—your Prospectous of Avindiciæ Americanæ is not only Comprehensive but vast and requires talents information and application equal to yours—I heartly wish you success in the execution of it.Advanced more than half way through the 84th year of my Age—my Eyes dimm my hands Palsied destitute of all assistance but the good Females of my Family—who are most of them little Children—you can expect no assistance from me—I am Sir with much Esteem and respect / your obliged and Obident humble / Servant
				
					John Adams
				
				
			